Citation Nr: 1223971	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO. 10-40 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active service from April 1966 until February 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the Veteran's 30 percent disability rating for his service-connected schizophrenia. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran received notice that he was scheduled for a videoconference in April 2012, in a February 2012 letter.  The Veteran did not appear for that hearing.  However, in March 2012 the Veteran had informed VA that he wished to decline the videoconference hearing and would wait for a visit from a member of the Board. 

In a June 2012 ruling, the Board granted the Veteran's motion to reschedule a hearing before a Veterans Law Judge at the RO in Winston-Salem, North Carolina.  The Veteran was thereafter notified in a June 2012 letter that he had been rescheduled for another Board hearing, to be held in August 2012.  Pertinent to this remand, however, the June 2012 notice indicates that the Veteran was scheduled for another videoconference hearing.  Later that same month, the Veteran again notified VA that he wished to decline the videoconference hearing and would wait for a visit from a member of the Board.  

Given the Board's decision, and the RO's failure to schedule the Veteran for the appropriate type of hearing (i.e., Travel Board hearing) another Board hearing is deemed warranted.  Accordingly, because the RO schedules such hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEPHANIE L. CAUCUTT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


